Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS dated 2/24/2021,
Claim 1. A burner assembly comprising: a body comprising: a first end comprising at least one fuel inlet; a second end comprising a row of burner heads and being opposite the first end; a generally u-shaped curvature portion between the first end and the second end; a first section bordered on one side by the row of burner heads and having an opposite internal convex-shaped side, wherein the first section converges and is downstream from the generally u-shaped curvature portion; a second section bordered on one side by the row of burner heads and having an opposite internal convex and concave-shaped side, wherein the second section diverges and is downstream from the first section; and a third section bordered on one side by the row of burner heads and having an opposite internal concave-shaped side portion disposed proximate the second end, wherein the third section converges until an end of the row of burner , wherein a volume of the first section, second section, and third section varies between the first end  and the second end.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
4/21/2021